REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to calculating predictive travel time estimates.

[2]	Prior art was found for the claims as follows:
Doss et al. (Doss) [US 2004/0093290 A1] discloses the following claim limitations:
A system for calculating predictive travel time estimations ([0044], means for estimating travel time) given a tuple of geographic locations and a time ([0046], [0048], tuples for time between locations), the system comprising: 
at least one memory storing a code ([0003], computer program product), a set comprising geographic locations ([0048], geographic locations are stored in tuples). 

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “each location is assigned to a cluster, a cache storing corrective factors for tuples of clusters; a network interface; and a processor adapted to execute the code for: receiving the tuple of a plurality of geographic locations and the time, the geographic locations comprised by the set; using the network interface for sending a query via a network to a geographic information system for a nominal predictive travel time estimation, the query includes the tuple of a plurality of geographic locations; using the network interface for receiving via the network a response to the query that includes the nominal predictive travel time estimation, from the geographic information system; querying the cache for a corrective factor for at least one cluster tuple, wherein the tuple of the plurality of geographic locations is associated with said cluster tuple; and calculating a predictive travel time estimation by applying the corrective factor for the at least one cluster tuple on the nominal predictive travel time estimation”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488